Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 1of35 Pageid#: 2860

LAW OFFICES

CAREY, DOUGLAS, KESSLER & RUBY, PLLC

901 CHASE TOWER
707 VIRGINIA STREET, EAST
P. O. BOX 913
CHARLESTON, WV 25323

MICHAEL W. CAREY TELEPHONE (304) 345-1234
Rosert E. DOUGLAS TELEPHONE (304) 342-1111
JOHN A, KESSLER FACSIMILE (304) 342-1105

STEVEN R. Rusy
Davip R. POGUE
RAYMOND §. FRANKS IT
S. BENJAMIN BRYANT

April 20, 2021

VIA EMAIL & U.S. MAIL

Patrick M. Casey, Senior Counsel
Environmental Enforcement Section
Environment and Natural Resources Division
U.S. Department of Justice

PO Box 7611

Washington, D.C. 20044

Wilson S. Buntin, Senior Counsel
Tennessee Attorney General’s Office
Environmental Division

PO Box 20207

Nashville, TN 37202

Robert D. Tambling

Assistant Attorney General
State of Alabama

501 Washington Avenue
Montgomery, AL 36130-0152

RE: FORMAL NOTICE OF DISPUTE

Dear Gentlemen:

As you are aware, on March 17, 2021, Southern Coal Corporation, Premium Coal
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 2of35 Pageid#: 2861

LAW OFFICES

CAREY, DOUGLAS, KESSLER & RUBY, PLLC

April 20, 2021
Page |2

Company, Inc. and Justice Coal of Alabama, LLC sent the United States and the states of
Alabama and Tennessee a Notice of Dispute relating to the assessment of stipulated penalties in
your Notice of Default on September 2, 2020. Ex. 1. Having received no response from you
within 30 days, as set forth in the Consent Decree, we assume you have chosen not to eliminate
or reduce the stipulated penalties. Accordingly, pursuant to Section XII of the Consent Decree,
we are submitting this Formal Notice of Dispute.
A. As set forth in “Southern Coal Corporation’s, Premium Coal Company, Inc.’s,
and Justice Coal of Alabama, LLC’s Opposition to Plaintiffs’ Motion to Compel
Compliance with the Consent Decree” (Dkt. 28) and “Defendants’ Sur-Rebuttal”
(Dkt. 34), we believe there is no legal basis in the Consent Decree upon which
you can assess stipulated penalties associated with the coal companies’ failure to
timely submit applications to renew the permits in question in Alabama and
Tennessee. Those briefs and exhibits are specifically adopted herein in support of
our position.
B. The stipulated penalties assessed for Alabama in the amount of $1,933,500 should
be substantially reduced because much of the delay in renewing the permits was
due to ADEM’s misapprehension that the coal company was required to have a
surface mining permit from ASMC when, in fact, none was required because the
company was not actively mining the properties. As noted in our letter to you of
November 20, 2020, and adopted herein, Justice Coal submitted a renewal

application on March 6, 2019, seventy days before the Poore Kirby mine permit
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 3of35 Pageid#: 2862

LAW OFFICES

CAREY, DOUGLAS, KESSLER & RUBY, PLLC

April 20, 2021

Page |3

expired on May 15, 2019. ADEM issued a NOV on April 17, 2019, stating the
company had failed to timely file its renewal application at least 180 days before
the permit expired. Ex. 2. Justice Coal submitted a second renewal application on
May 10, 2019; ADEM denied this application as well. Then, on July 26, 2019,
TASK Engineering Management, Inc. submitted a third renewal application on
behalf of Justice Coal. Notably, as part of the abatement of the NOV, Justice
Coal had to submit a Cost Avoidance Analysis identifying any financial benefit
flowing to the company arising from its failure to timely file the renewal
application. As set forth therein, because mining activities at the site ceased in
2012, and grading and vegetation work was completed in 2014, there were no
recurring annual costs resulting ‘from delayed compliance. Further, because all
required work under the prior permits has been performed, there was no change in
compliance costs. Ex. 3. In essence, the failure to timely renew the permit did not
financially benefit the company.

On December 4, 2019, ADEM confirmed that the third application and
other information provided with it on July 26, 2019 (received by ADEM on
August 1, 2019) met the intent of the NOV. Ex. 4. Because the NOV required the
Company to submit a complete application, it is clear that ADEM deemed the
third application to be complete as of its receipt on August 1, 2019. Nonetheless,
on March 23, 2020, ADEM notified Justice Coal that the permit could not be

renewed absent a surface mining permit from ASMC. Ex. 5. Because no mining
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 4of35 Pageid#: 2863

LAW OFFICES

CAREY, DOUGLAS, KESSLER & RUBY, PLLC

April 20, 2021
Page |4

was taking place at the Poore Kirby mine, Justice Coal maintained no permit was
required. ADEM finally agreed that a mining permit was not required and, on
January 13, 2021, the renewed permit was issued by ADEM and became effective
on February 1, 2021. Notably, there are only minor differences between the
expired permit and the renewed permit. Ex. 6. Accordingly, it is Justice Coal’s
position that the permit should have been renewed within a reasonable time after
July 26, 2019, but certainly no more than 180 days. Thus, assessing stipulated
penalties through July 31, 2020 is not only arbitrary but it rewards ADEM for a
delay caused by it. Although it is our view that the Consent Decree does not apply
to permit lapses, if the Court does not agree, we also rely on the Force Majeure
provisions of the Consent Decree as set forth in §29 and Section XI.

C. The penalty assessed in Alabama should also be reduced because it is far in
excess of the de minimis harm caused by the failure to timely seek renewal of the
three permits in Alabama. Since the Consent Decree became effective on
December 19, 2016, there have only been two effluent violations under only one
of the permits. In May 2017, the Poore Kirby Mine had effluent violations for
dissolved thalium for which the company paid a $1,500 stipulated penalty and a
pH violation for which it paid no penalty because it was corrected within 72
hours. Since the permits at issue in Alabama lapsed, the company has continued
to sample and test all required outfalls and all of the discharges have been

compliant with the expired permits. Ex. 7. Thus, in the entire time the Consent
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 5of35 Pageid#: 2864

LAW OFFICES

CAREY, DOUGLAS, KESSLER & RUBY, PLLC

April 20, 2021
Page [5

Decree has been in place to date, there have only been two effluent violations, the
last of which occurred almost four years ago. Accordingly, the assessment of over
$1,900,000 for the failure to timely seek renewal of permits is incredibly out of
line with the de minimis harm resulting therefrom.
D. While it is true that Premium Coal failed to timely seek renewal of the permits at
issue in Tennessee, shortly after they expired TDEC determined that those permits
were no longer needed because no mining is occurring at those sites. As a
consequence, on September 21, 2020, TDEC directed the Company to submit a
request to withdraw the renewal applications. Ex. 8. The Company then
coordinated the withdrawal of the NPDES permits with OSM. Then, on April 7,
2021, the Company formally requested that the renewal applications be
withdrawn. Ex. 9. Quite frankly, it seems absurd to assess over $1,200,000 for the
companies’ failure to timely seek renewal of its NPDES permits when TDEC,
nineteen days after the penalties were assessed, advised the Company that the
permits were no longer required and directed the Company to withdraw the
applications. This is particularly true since there have been NO effluent violations
under the permits at issue in Tennessee since the Consent Decree became
effective. See Ex. 7.
Under the Consent Decree, the regulatory agencies have the discretion to modify, reduce
or eliminate the penalties assessed in your letter of September 2, 2020. Given the purpose of the

Consent Decree is to strive to protect the water quality subject to the permits, the assessed
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 6of35 Pageid#: 2865

LAW OFFICES

CAREY, DOUGLAS, KESSLER & RUBY, PLLC

April 20, 2021
Page |6

penalties far exceed the harm arising from the Companies’ failures to timely renew the permits.
Assessing over $3.2 million for paperwork violations where there has been no harm to the
environment seems heavy handed. Accordingly, we respectfully request that the assessed

penalties be eliminated or, at least, substantially reduced.

Very truly yours,
Michael W. Carey

MWC/nes

cc: James C. Justice, II, President
Stephen W. Ball, CFO
 

Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 7of35 Pageid#: 2866

 
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 8 of 35 Pageid#: 2867

eS) U.S. Department of Justice

Environment and Natural Resources Division

 

pmc

90-5-1-1-10974

Environmental Enforcement Section Telephone (202) 514-1448
P.O. Box 7611 Cell (202) $32-3365

Washington, DC 20044

September 2, 2020

Via Electronic and USPS Mail

Mr. Michael Carey, Esq.

Mr. Benjamin Bryant, Esq.

Carey, Scott, Douglas, & Kessler, PLLC
901 Chase Tower

707 Virginia Street, East

P.O. Box 913

Charleston, WV 25323
mwearey@csdlawfirm.com

sbbryant@csdlawfirm.com

Mr. James C. Justice, III
Southern Coal Corporation
302 South Jefferson Street
Roanoke, VA 24011
Jcj3@bluestoneindustries.com

 

Mr. Thomas Lusk
Southern Coal Corporation
302 South Jefferson Street
Roanoke, VA 24011

tomlusk@me.com

Mr. George Stephens

Southern Coal Corporation

302 South Jefferson Street

Roanoke, VA 24011
George.Stephens@bluestoneindustries.com

Stephen W. Ball

Southern Coal Corporation
302 S. Jefferson Street
Roanoke, VA 24011

Steve.ball@bluestoneindustries.com
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 9of35 Pageid#: 2868

RE: Demand for Stipulated Penalties and Notice of Default in United States of America vs.
Southern Coal Corporation, Civil Action No. 7:16-cv-00462-GEC (W.D. Va.)

Dear Messrs. Carey, Bryant, Justice, Lusk, Stephens, and Ball:

This is a demand for stipulated penalties due to Defendants’ (Southern Coal Corporation,
Premium Coal Company, Inc., National Coal, LLC, and J ustice Coal of Alabama, LLC) non-
compliance with the December 19, 2016 Consent Decree (Decree). In addition, this is a Notice of
Default in accordance with Paragraph 67 of the Decree.

On numerous occasions over the past four years, the U.S. Environmental Protection Agency
(EPA), and the State Co-plaintiffs have determined that certain Defendants have failed to
maintain adequate compliance with the Decree and the Clean Water Act (CWA). Recently, EPA
learned that Defendants Southem Coal Corporation, Premium Coal Company, Inc., and National
Coal, LLC, have failed to submit timely permit applications and/or maintain required permit
coverage pursuant to the CWA National Pollutant Discharge Elimination System (NPDES) for
1] sites in Tennessee. As a result, the Tennessee Department of Environmental Conservation
(TDEC) has discovered unpermitted discharges from three of those sites. A list of Tennessee
sites with expired NPDES permits and unpermitted discharges is set forth in Attachment A. The
failure to file timely applications for renewal, the failure to maintain NPDES permit coverage,
and the resulting unpermitted discharges are violations of the Decree, Paragraphs 22 and 29, as
well as the CWA.

In addition, certain Defendants have failed to timely submit applications for three NPDES
permits in the State of Alabama, resulting in the failure to maintain required permit coverage
pursuant to the CWA NPDES for one site in Alabama which has not, to date, received new
permit coverage. As a result, the Alabama Department of Environmental Management has
discovered unpermitted discharges from the site. A list of late application submittals, the expired
permit coverage, and unpermitted discharges documented at an Alabama site is set forth in
Attachment B. The failure to submit timely and complete applications to maintain NPDES
permit coverage, the failure to maintain NPDES permit coverage, and the resulting unpermitted
discharges are violations of the Decree, Paragraphs 22, and 29, as well as the CWA.

Defendants’ noncompliance includes the failure to comply with the CWA as required by
Paragraph 22, which provides that “Defendants shall perform the work required by this Consent
Decree in compliance with the requirements of all applicable federal, state, and local laws,
regulations, and permits.” In addition, Defendants have failed to comply with Paragraph 29,
which provides that “[w]here any compliance obligation under this Decree requires Defendants
to obtain a federal, state, or local permit or approval, Defendants shall submit timely and
complete applications and take all other actions necessary to obtain all such permits or
approvals.” Furthermore, Defendants are required, under Paragraphs 22, 29, and 63 to take “all
necessary additional actions to comply with the Defendants’ NPDES permits for the term of the
Consent Decree.”

Defendants Southern Coal Corporation, Premium Coal Company, Inc., National Coal, LLC, and
Justice Coal of Alabama, LLC are subject to stipulated penalties pursuant to Paragraph 85 of the
Decree. The total stipulated penalties due for Defendant’s failure to comply with the terms of the
Decree is $3,192,000, as indicated in Attachments A and B. Please note that stipulated penalties

continue to accrue until the violations have been addressed. The United States hereby demands
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 10o0f35 Pageid#: 2869

that Defendants pay the accrued stipulated penalties to the United States, Tennessee, and
Alabama within 30 days from the date of this letter. Please make such payment in accordance
with Paragraphs 94, 98, and 99 of the Decree.

Finally, Defendants in this case, have been seriously and/or repeatedly deficient or late in
performance of the Work under the Decree. In accordance with Paragraph 67 of the Decree, the
United States demands that Defendants Southern Coal Corporation, Premium Coal Company,
Inc., National Coal, LLC take all necessary steps to cease the unpermitted discharges at the sites
identified in Attachment A with respect to Tennessee, and comply with the Decree and the CWA
within 30 days of the receipt of this letter. The United States demands that Southern Coal
Corporation, Premium Coal, and National Coal LLC implement the corrective actions identified
in Attachment A-1 within 30 days and notify EPA and TDEC upon completion of this work.
Should Defendants Southern Coal Corporation, Premium Coal Company, Inc., and National
Coal, LLC fail to cease such unpermitted discharges in Tennessee by taking the specific
corrective action measures in Attachment A-1, EPA will present a Sight Draft under the Letter of
Credit to Carter Bank and Trust, initiating the Trustee’s responsibility to hire and fund
contractors to perform the Work in accordance with Paragraph 68 of the Decree.

Thank you for your attention to this important matter. Please contact me if you have any

questions.
Sipeexc
h- Couey
pati M. Casey rs)
Senior Counsel
Attachments
ce:
by USPS mail

Office of Attorney General, AL

Office of General Counsel, Alabama Department of Environmental Management

Rebecca ‘Goodman, Executive Director/General Counsel, Kentucky Energy and Environment
Cabinet

Tennessee Attorney General’s Office

Office of the Virginia Attorney General

Wesley H. White Esq., Trust Legal Counsel, United Wealth Management Group

Steven W. Ball, Treasurer, Wintergreen Hospitality Partners, LLC

Phyllis Q. Karavatakis, President, Carter Bank & Trust

by electronic mail

W. Buntin, TN wilson.buntin@ag.tn.gov
S. Durman, TN stephanie.durman@tn.gov
C. Dear, AL clint.dear@adem.alabama.gov

 

C, Blanton, AL carrie.blanton@adem.gov
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 11of35 Pageid#: 2870

C. MeNeill cmeneill@adem.alabama.gov
M. Raack. EPAHQ raak.melissa@epa.gov

D. Frankenthaler, EPA R3 _frankenthaler.douglas(epa.gov
C. Harsh, EPA R3 harsh.chad(@epa.gov

K. Nagrani, EPA R4 nagrani.kavita@epa.zov

T. Houda, EPA R4 houda.tara@epa.gov

L. Jonas, USDOJ ljonas@enrd.usdo}j.gov
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 12o0f35 Pageid#: 2871

’ Attachment A

 

Stipulated Penalties

Company State Permit Number | Project Name Violation ra Penalties Pursuant to CO 4 com Stipulated Penalty
jatels,

 

 

Premium Coal Lapse in Permit May 6,2020- May 6, 2020 -May 19, 2020 $1,000 per day (14 days x $1,000) = $14,000

 

 

Company, 1 Tennessee TNO06359? Refuse Area #2. [Coverage as of July 15,2020 May 20, 2020 - June 4, 2020, $2,500 per day (16 days x $2,500) = $40,G00 $418,506
empanyste May 6, 2020 15,2020 Ja oes 2020— Angust 25, 2020 $4,500 per day (RI days s $4,500) = $364,500
7 Lapse in Permit May 6, 2020 - May 19, 2020 $1,000 per day (14 days x $1,000) = $14,000
Dre 2020- ,
Bremium <eal Tennessee J TNOVS91S9 Mine SA Coverage as of vey - Pad May 20, 2020 - June 4, 2020. $2,500 per day (16 days x $2,500) = $40,000 $4 18,500
ae! May 6, 2020 yb Junc 5, 2020 - August 25, 2026. $4,500 per day (B1 days x $4,500) ~ $364,500

 

Lapse in Perm
Tenuessce = TNO079570 Mince 20 (Coverage as of
May 6, 2020
Unpermitted
Premium Coal Discharec on May

May 6, 2020 - May 19, 2020: $1,000 per doy (14 days x $1,000) = $14,060
IMay 20, 2020 - June 4, 2020: $2,500 per day (16 days x $2,500) = 340,000 $418,500
June 5, 2020 - August 25, 2020, $4,500) per day (81 days x $4,500) = $364,500

May 6, 2020-
July (4, 2020

Picmium Coal
Company, Inc

 

 

 

a : o ay 19,3 : . 7
Company, Inc Tennessee J TNU069159 Mine SA 1y, 2020 at May 19, 2020]May 19, 2020 $1,000 per day (1 day x $1,000) = $),000 $1,000
leutfall GO}
Unpennitied
Premium Coal Persnaessee [0079870 Mine 20 Discharge on June Jy. 26, 2020] Junc 26. 2020; $1,000 per day (1 day x $1,000) = $1,000 $1,000
Company, Inc 26, 2020 at
lout fall OOS
Unpermitted
Premium Coal Prsugessee  |TN0063592 Refuse Aren #2 PP'schursconduly 2.44.4. > 2420. [uly 2. 2020 $1,000 per day (1 day x $1,000) = $1,000 $1,000
Campany, Inc _ =~ eiuse ATEN 2020 aroutfall ny if wy eo puUel perisaystA[eaysxiE: . °

vol

 

 

 

 

 

 

 

 

 

 

 

Total PN Stipulated Penallies; $1,059 500
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 13o0f35 Pageid#: 2872

Attachment A-1

Required actions to eliminate unpermitted discharges:

Premium Coal Refuse Area 2 (TN0063592)
e Vegetate or stabilize storage areas (see photos 1 and 2).

Premium Coal Mine 5A (TN0069159)
e Reslope and vegetate or otherwise stabilize the highwall area (see photo 3)
e Vegetate the staging area (see photo 3)

Premium Coal Mine 20 (TN0079570)
e Regrade and vegetate or otherwise stabilize the highwall area (see photo 4)
e Vegetate the spoil area (see photo 4)
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 14o0f35 Pageid#: 2873

‘Attachment A-1

Image Addendum

 

Photo 1: Premium Refuse Area 2. Bare areas on storage area must be vegetated or otherwise stabilized.
7/2/2020.

 

Photo 2: Premium Refuse Area 2. Pond 2 was discharging at the time of inspection. Discoloration is
evidence of sediment load due to unvegetated areas. 7/2/2020.
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 15o0f35 Pageid#: 2874

Attachment A-1

 

ian
* *, i i A
mo TOM a. iy

Photo 3: Premium Coal Mine 5A. Highwall and staging arca must be regraded and vegetated or otherwise
stabilized. 5/19/2020.

 

Photo 4: Premium Coal Mine 20. Highwall and spoil pile must be regraded and vegetated or otherwise
stabilized. 6/26/2020.
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 16 of35 Pageid#: 2875

~ Attachment B

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stipulated Penalties
Company State Pormit Number | Project Name Violation Penalty Datets) Penalties Pormoent to CD 8 BS Supuleted Penalty
Crane Cena) Faslure ta Submil
Alabama ALMS007] Mit “ Timely May 6, 2020 May 6, 2020 $1,000 per day (1 day x $1,000) ~ $1000 Si.UtO
ae Application
Justice Coal of Ginde Preparatinn | ture Submil
° Lue, [Alabama — PALoa7902 ‘e paralon) timely May 6, 2020 May 6, 2020; §1,000 per day (I day a $1,090) ~ $1000 sao
Alabama, LL Plant Application
lustice Coal of Failure to Submit
Ab maa i i Alnbama ATOUTREG? Poore Kitby Mine | Timely November 18, 2018 [November 18, 2019 $1,000 per day CL duy x $1,000) - $1000 $i uluo
ae Application
Lapse in Perit . May 16, 2019 - May 29, 2019 $1,000 per duy (14 days s $1,000) = $14,000
:¢ Caal of ay 16, 2019- : : : :
ian tte Alabama | al.uo79867 Poare Kirby Mine | Coverage as of fone Sard May 20. 2029 - June 14, 2019. $2,400 per day (Ici days & $2,500) » $40,000 $1,912,500
ae May 16,2019 pou “8 a8 June 15, 2019 - July 21, 2020. $4.50 per day (41 dayax $4,500) - $1,858,500
Unpormiticd
Justice Coat uf . | Discharge on
labs UU78R6? 2 Kirby M 2019 4 y CL day 3 s 1 ;
Alabama LLC paltbama — PALUU78K6 Poore Kirby Mine} amiga pune & 2019 June 6, 2019 $1,000 per duy Cl day s $1,000) - $1,000 $1,000
outfall O01
Unpermitted
Justice Coal of . Discharge on
sib: 007886 P Mine 2013 or da ay x “$i
jalabama, Luc |/ebaim ALOOT8867 Poore Kuby Mine] ne ay anay an une 24 2018 June 21, 2019 $1,000 per day (1 day x $1,000) - $1,000
outfatt OD)
Unpermitsed
duittice Coal ol : . | Drscharge on July -
lat ALOO78867 Poore Kirby M Nuys. 2019 ly $, 2019. $1.0 » Ul day x $1.00 ano a
Atibams, ac. |e AL i ore Kieby Mine} « ogt9 nt outfall [Ui > July 3, 2019. $1,000 por day (I day x Oy» $4, $1,000
003
Unpetnaed
Justice Coal of Disclaage on
ree we Alabams — PAL007%867 Poore Kirby Mine] NavemberG, [November 6 2019 FNoveinber 6, 2019. $4,600 per day (1 day » $1,001) = 51.000 $1,000
a 2014 a1 outfall
003
Unperminied
Jnstice Coai of eee
re Alabama [ALUO7$867 Pore Kirby Mine | Novernber 2, [November 20, 2019 [November 20. 2019 $1000 per diy (1 day x $1,000) ~ $1,000 Shoe
Alabama, LLC ~
1019 at outfall
Unpermitled
: Discharge on
Justice Coal of + . . .
. Pp Abibannis ALOO 78807 Poore Kithy Mine} December 5, December $,2019 [December $2019 $1,000 per day (1 day x $1,000) = $1,000 $1,000
Alabama, LLC
2019 al ofall
Unpermitted
Juste Coal of Discharee on
a Ste Alabama | At.0078867 Poare Kirhy Mine] December20. | Decernber 20, 2012 JDccember 20. 2014, $1,000 per day (1 day x $1,000) ~ $1,000 $1,000
san 2019 at oullall
003
Unperiniited
Justice Cuai of . : Discharge on
i 07886 Pyore Kirby } ;¥, 202 diry 9, 2020: $1,000 pe ay + $1,000) — $1,000
Alabama, LIC Alabama ALOOTBS67 Puore Kirby Mine January 9, 2020 January ¥, 2020. Januiry 9, 2020: $1,000 per day (1 day + $1,000) — $1.0) $1,000
it oulfall 003
Unperinitted
justice Coal ot | a ttana — | ALO78867 Foore Kirby Mine] SBE” Dinuary 23,2020 Tanuary 23, 2020: $1,000 pea day (1 day v $1,000) = $1,000 $1,000
Alabama, LLC?" SSIS MINED January 23, 2020p uuary 25, 2020: $1,000 pea day (1 day x $1, ’ ,
al oulfnll G03
Unpermitied
Justice Coolal | aiwiina — PALOOT8807 Poors Kerby Mine] OPA" Pecraary 9, 1020 | Februnry 9, 2020 $1,000 per day (1 day’ x $1,000) = $1,000 $1,000
Alabama, LLC J , ore Kerby Mined nary 9, 2020 f/ Ne Ne runry gene ® per day (0 day x :
at outfall 003
Unpermitted
usvice Cond of Dischnrye on
WsHTEE SOHN OFT adebarees ALODT9867 Ponre Kirby Mine | February 23, Februury 23, 2020 [ebruary 27. 2020. $1,000 per day (| day x $1,000) ~ $1,090 51,000
Alabama, LLC
2020 at outfall
003
Unpermitted
Justice Coal af Discharge on
Jaham AL.GO78R67 ¢ Kirby arch 9. 2020 ‘ 2020: $1,000 per day (1 day x $ = $1,000 $t,uv0
"Alsbiirn: BC Alabama OO78 Poore Kirby Mine March 9, 2020 al March 9. March 9, 2020: $1,000 per day (2 day x $1,000) = $10 d
outfall 003
Unpermilled
Justice Cont of 5 . | Discharge on 7
ja Da O78 C 9, Ay 19 x aye tt }
‘Alvbama, LLC. | “tata ALQO78367 Pore Kinby Mine i 10, 2020 at April 10, 2020 April 10, 2020. $1,009 per day (1 day x $1,000) ~ $1,000 $1,006
outfall G03
Unpermitied
Justice Coalel | a tabama — | ALOO7KRG7 Poore Kuby Mine] OiSSMFEC OND aor 24, anzu Api 24, 2020 $1,000 per day (1 day x $1,000) ~ $1,000 $1,000
Alabama, LLC ' ' y Mine) sprit 24, 2020 a [PD ~ De, BOBO NN VERE ES ue :
cutfall OU3
Unpermilled
Jusiice Coal of ._ | Discharge on
hatrati ALGO78867 Poore Kirby Mine lay &. 2020 ay A. 2020. $1,000 per diay ys $1,000) - S1.008 ave
Alabama, LLC Afabratine ALOUTBEG ‘oore Kirby Mine May 8, 2020 at May May & 2020 $1,000 per tiny (1 duy s $1,000) - S100 $1,001
outfall 003
Unpermitted
Justice Coal of | Discharge on
ama 7 » Kirby Mine ay 22, 2 2020 £1, 0 iny (1 day x $1,000) - $1,000 oo
‘Alabarns, Lc p*/auema AL. 007886 Poore Kirby Mine] 95 s00 a [MAY 22 020 020 £1,000 perdny (1 day x $1,000) - $1.00 $1
oultall U3
Unpermilied
Justice Coal of . __ | Discharge on .
hibamn AL0U78867 2 Ki " 6, 202 eG, 2029. $1,000 ay © $1,000) — §1,00 0
Alabama, Lc.) ‘mba 78867 Poore Kirby Mino} 5 6 2q20 my pune & 2020 fune 6, 2020. $1,000 per day (1 day ¥ $1,000) — $1,000 $1,00
outfall 003
Unpermitted
Justice Coal OF | wionams | ALOU78867 Poore Kirby Mine] 2SM4"82 20 Fine a6, 3020 June 20, 2020 $1,000 per day (1 day » $1,000) = $1,000
Alabama, LLC : . June 20, 2020 at [FT ee ’
outfall 003

 

 

 

 

Total AL Stipulated Menatticn:

51,033,500

 
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 17 of 35 Pageid#: 2876 a

 
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 18o0f35 Pageid#: 2877

Lance R. LEFLEuR Kay Ivey
DIRECTOR GOVERNOR

Alabama Department of Environmental Management
adem.alabama.gov

1400 Coliseum Blvd. 36110-2400 m= Post Office Box 301463
Montgomery, Alabama 36130-1463
(334) 274-7700 » FAX (334) 271-7950

April 17,2019

CERTIFIED MAIL 91 7199 9991 7034 1847 9368
RETURN RECEIPT REQUESTED

Tommy D. Lusk

Chief Operating Officer
Justice Coal of Alabama, LLC
P.O. Box 2178

Beaver, West Virginia 25813

RE: Notice of Violation
Poore Kirby Mine
NPDES Permit No. ALO078867
DeKalb County (097)

Dear Mr. Lusk:

The Department has completed a comprehensive evaluation of the Poore Kirby Mine facility
in an effort to determine its compliance with applicable rules and provisions of the National
Pollutant Discharge Elimination System (NPDES), ADEM Admin. Code div. 335-6, and
NPDES Permit No. ALOO78867.

ADEM Admin. Code r. 335-6-6-.12(b) requires a Permittee to submit a complete permit
application for reissuance at least 180 days prior to the expiration of the current permit if
the Permittee intends to discharge beyond the expiration date of the permit. Failure to
submit a complete application to the Department at least 180 days prior to the expiration
date of the permit will void continuation of the permit. The expiration date of the
abovementioned permit is May 15, 2019. The application for renewal of NPDES Permit No.
ALOO78867 was due to be submitted to the Department no later than November 17, 2018.
The Department received an incomplete application for reissuance late on March 6, 2019;
however, until the appropriate application fees have been remitted, the application cannot
be processed pursuant to ADEM Admin. Code r. 335-6-6-.08(1)(k)4.

ADEM Admin. Code r. 335-6-9-.05(1) states that all surface mining operations must have
an NPDES permit issued by the Department. If the permit is not reissued prior to the May
15, 2019 expiration date, any discharges or mining operations which occur after May 15,
2019 will be unpermitted until the permit is renewed or coverage is obtained under another
permit.

This notice of violation is made pursuant to Ala. Code §22-22-9(e) (2006 Rplec. Vol.).

Justice Coal of Alabama, LLC is required to submit to the Department all documents to
complete the NPDES permit application including the appropriate fees of $6,835.00. The
documents to complete the application and applicable fees must be received within 30 days
from the date of receipt of this notice. Unless waived by the Department, Justice Coal of
Alabama, LLC’s submittal must include all available information regarding capital

 

Birmingham Branch Decatur Branch Mobile Branch Moblle-Coastal

41410 Vulcan Road 2715 Sanclin Road, S.W. 2204 Perimeter Raad 3664 Dauphin Street, Suite B
Birmingham, AL 35209-4702 Decatur, AL 35603-1333 Mobile, AL 36615-1131 Mobile, AL 36608

(205) 942-6168 (256) 353-1713 (251) 450-3400 (251) 304-2176

(205) 941-1603 (FAX) (256) 340-9359 (FAX) (254) 479-2593 (FAX) (251) 304-1189 (FAX)
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 19o0f35 Pageid#: 2878

Justice Coal of Alabama -- Poore Kirby Mine Page 2 of 2
NPDES Permit No. AL0078867

investments, one-time nondepreciable expenditures, and avoided annual recurring costs
resulting from delayed compliance. Examples of costs that may have been avoided or delayed
include, but are not limited to: monitoring and reporting costs, permitting costs, design
costs, capital improvement or repair costs, and operating and maintenance expenses. ‘The
jnformation that is provided should be related only to those portions of the costs which
would be required for compliance. Please note all information submitted in response to this
notice of violation will become a part of the public record, unless there is a satisfactory
showing of confidentiality pursuant to ADEM Admin. Code r. 335-1-1-.06(2). These
submittals must be mailed or delivered to Clint Dear at the Montgomery address listed above
and must arrive at the Department's Montgomery Office by the required submittal date.
Failure to submit the documents required by this notice is a violation of Ala, Code § 22-22-
Q{e) (2006 Rple. Vol.) and ADEM Admin. Code r. 335-6-6-.12(h), for which civil penalties or
criminal fines may be imposed.

After expiration of the permit, any mining, processing, construction, land disturbance, or
other regulated activity prior to the effective date of coverage under a formal permit would
be considered unpermitted and may be subject to further enforcement action, possibly to
include the issuance of an administrative order with a civil penalty.

The Department encourages you to voluntarily consider pollution prevention strategies to
resolve these present and prevent potential future violations.

If you have questions regarding this matter, please contact Clint Dear at
clint.dear@adem.alabama.gov or 334-274-4238.

Sincerely,

Gtewah L. Dea

Glenda L. Dean, Chief
Water Division

GLD/cdd File: ENOV/34017
cc: Catherine McNeill, ADEM

Clint Dear, ADEM
Christa Marks, ASMC
 

Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 20 0f 35 Pageid#: 2879

TASK ENGINEERING MANAGEMENT INC.
PO Box 660548
BIRMINGHAM, ALABAMA 35266
(205) 978-5070

July 26, 2019

Mr. Clint D. Dear
Alabama Department of Environmental Management

Mining and Natural Resource Section
NPDES Stormwater Management Branch
Water Division Environmental Management
1400 Coliseum Boulevard

Montgotnery, Alabama 36110-2059

Re: Justice: Coal of Alabama, LLC
Poore Mine 7
NPDES Permit ALO078867 Renewal Application

Dear Mr. Dear:

Per our previous correspondence; please accept the enclosed permit application on the
above referenced facility.

If you bave any questions or need additional information, please call us at -your
convenience at (205)978-5070.

Sincerely,

Jerry W>Williams,
Ala. PE #12739.

 

 
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 210f35 Pageid#: 2880

COST AVOIDANCE ANALYSIS

JUSTICE COAL OF ALABAMA — POORE MINE — NPDES Permit #AL0078867

Introduction

The following analysis has been developed at the request of the Alabama Department of
Environmental Management as a requirement for the abatement of the Notice of Violation, dated
April 17, 2019 issued due to the failure to timely submit an NPDES renewal application (a
minimum of 180 day prior to the expiration date) of the above referenced permit.

To determine the actual costs avoided due to delayed compliance with state laws and a
corresponding timely submittal of a complete renewal application, a brief history of the mining
operation has been developed. This historical timeline shows that due to fact active mining
operations were ceased prior to complete mining of existing coal reserves at the permitted site
during 2012 and required grading and vegetation operations completed during 2014, the annual
recurring costs resulting from delayed compliance are minimal.

Prior to the ceasing of mining operations two (2) basin outfalls were constructed under an active
NPDES permit (AL0078867) along with proper BMP’s constructed and a Pollution Abatement
Plan (PAP) implemented. Coal production at the site was terminated due to market conditions
during 2012-2013 and all production and support equipment was removed from the site as
grading and reclamation operations were completed during the fall planting season of 2014.

Due to a lapse in accurate record keeping, Justice Coal of Alabama did not submit a complete
application for permit reissuance at least 180 days prior to the expiration of the permit. An
incomplete permit application was submitted on March 6, 2019 just prior to the expiration date
of May 15, 2019. Continuation of the permit is now voided and according to ADEM regulations
any discharges or mining operations which occur after May 15, 2019 will be considered

unpermitted.

At this time the Poore Mine is under a temporary cessation granted by the Alabama Surface
Mining Commission with no active mining operations conducted since late 2014. Discharge
samples from the existing basin outfalls have been collected according to the schedule and
parameters of ADEM/NPDES Permit AL0078867 both before and after the permit expiration

date of May 15, 2019.

Cost Avoidance Analyses developed by TASK Engineering have been historically based on three
(3) categories, Administrative, Construction, and General Recurring costs. These cost categories
are based on actual fees either paid or actual fees that should have been paid by the operator
under an existing NPDES permit and are developed from best professional estimates (BPE)
based on historical costs, cost of owning and operation of equipment units required for mining or
reclamation operations and costs related the physical layout and parameters of the permitted area.
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 22 of 35 Pageid#: 2881

While costs have been incurred in the three (3) categories, other than Engineering/Permit
Application costs and ADEM/NPDES Pennit Fees, all other costs occurting within the
categories have been paid under the previously issued ADEM/NPDES permit (AL0078867). In
fact as of this analyses both the Engineering/Permit Application costs and the ADEM/NPDES
permit fees have been paid and while this permit renewal has not proceeded according to usual
schedules and/or practices, no outstanding annual recurring costs have resulted at this time due to

delayed compliance.

Justice Coal of Alabama, LLC intends to restart mining operations in the near future when
market conditions are favorable and when ADEM/NPDES Permit AL0078867 has been
renewed. At this point in time, substantial investment will be required to reestablish site BMP’s
and a functional Pollution Abatement Plan. These costs are addressed in Section XVIII of the
updated permit application that represent capital investment costs and on-time non-depreciable
expenditures that will be required to open and complete the mining operations as defined by
ASMC and ADEM penmits. These costs have not been altered from what would be required for
implementation of the permit items and conditions of the original permit.

Based on the previous conclusions, ADEM/NPDES Permit costs have neither increased nor
decreased from the original permit requirements, however the timeline for implementation of the
permit has been altered. Outfall sampling, sample analysis and monitoring reports will be
continued under the existing permit conditions while the permit renewal is completed.

TOTAL AVOIDANCE COST $0.00
 

"|
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 23 of 35 Pageid#: 2882 A

 
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 24 of 35 Pageid#: 2883

Lance R. LeFieur Kay Ivey
DIRECTOR GOVERNOR

Alabama Department of Environmental Managemant
adem.alabania.gov

1400 Coliseum Blvd, 36110-2400 = Post Office Box 301463
Montgomery, Alabama 36130-1463
December 04,2019 (334) 274-7700 = FAX (334) 274-7950

Bill Johnson

Vice President of Engineering
Justice Coal of Alabama, LLC
P.O. Box 2178

Beaver, WY 25813

RE: Submittal Review of Notice of Violation Response
NPDES Permit No. AL0078867
Poore Mine
DeKalb County (049)

Dear Mr. Johnson:

The Alabama Department of Environmental Management has received the Notice of Violation Response
for the Poore Mine. The Department recorded the document as being received on August 01, 2019.

The Department has reviewed the abovementioned document and notes that the submittal meets the intent
of the Notice of Violation. The Department appreciates your attention to this matter.

If you have questions regarding this matter, please contact Clint Dear by email at
clint.dear@adem.alabama.gov or by phone at (3 34) 274-4238.

Sincerely,

Catherine McNeill, Chief

Mining and Natural Resources Section
Stormwater Management Branch
Water Division

CAM/cdd
File: CORS/34017

ce: Clint Dear, ADEM
Alabama Surface Mining Commission

~ * we Me t
cacaingham Branch Decatur Branch - nx ne Mobfie Branch Mobile-Coastal
4110 Vulcan Road 2715 Sandlin Road, 5.W. * 7 2 2204 Perimeter Road 366-4 Dauphin Street, Suite B
Birmingham, AL 35209-4702 Decatuy, AL 35603-1333 . " Mobile, AL 36615-1131 Mobile, AL 36608
(205) 942-6168 (254) 353-2713 Cypeets es (254) 450-3400 (254) 304-1176

{205} 944-4503 (FAX) (258) 340-9359 (FAX) at (261) 479-2593 (FAX) (254) 304-4189 (FAX)
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 25 of 35 Pageid#: 2884 5

 
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 26 of 35 Pageid#: 2885

Lance R. LEFLEuR Kay Ivey
DiRECToR GOVERNOR

Alabama Department of Envirmmental Management
adem alabama gov

41400 Coliseum Blvd. 36140-2400 = Post Office Box 304463
Montgomery, Alabama 36130-1463
(334) 271-7700 = FAX (334) 274-7950

MAR 2 3 2020

CERTIFIED MAIL 91 7108 2133 3936 7152 8786
RECEIPT REQUESTED

Mr. Bill Johnson

Vice President of Engineering
Justice Coal of Alabama, LLC
Past Office Box 2178

Beaver, WV 25813

Re: Application Denial
NPDES Permit No. AL0078867
Poore Kirby Mine
Jackson County (071)

Dear Mr. Johnson:

The National Pollutant Discharge Elimination System (NPDES) Permit Number ALO078367, hereinafter the Permit, was initially issued by the
Alabama Department of Environmental Management (ADEM) to Justice Coal of Alabama, LLC on May 16, 2014, with the respective effective and
expiration dates being May 16, 2014, and May §5, 2019. The renewal application to administratively extend the Permit was due to the Department on
November 17, 2018. The Department recorded the application as being received on August 1, 2019.

An application for an NPDES permit for the type of operations proposed by Justice Coal of Alabama, LLC is not a complete application if it has not
been submitted to and accepted by the Alabama Surfacing Mining Commission (ASMC) in compliance with a Memorandum of Agreement with ASMC
sgarding activities of this type in Alabama. The ASMC made a determination to deny the application submitted by Justice Coal of Alabama, LLC on
‘cbruary 6, 2020, due to the renewal application not being completed in a timely manner. As a result, the NPDES Permit Application was rendered
incompiete.

ADEM Admin. Code r. 335-6-6-.08(k)(7) states that “[the permit writer shall determine if a permit application is complete as defined by this rule and
if all the information necessary for determining permit conditions has been submitted. If additional information is required, the permit writer shall
request the information from the applicant in writing and failure to respond by the applicant shall be grounds for denial of the permit application.”

Within 30 days of receipt of this letter, J ustice Coal of Alabama, LLC must submit to the Department documentation that shows that a completed
application has bcen submitted to and accepted by the Alabama Surfacing Mining Commission.

If the information noted above is not submitted by the abovementioned deadline, or an alternate date acceptable to the Department, the Department
wit! proceed with denial of the NPDES application based on the failure to submit a complete application as atlowed by ADEM Admin. Code r. 335-6-

6-.ET(c)(Civ).

Any mining, processing. construction, land disturbance, or other regulated activity, with the exception of the implementation of BMPs to prevent
unpermitted discharges of pollutants, prior to the effective date of coverage under a formal permit would be considered unpermitted and may be subject
to further enforcement action, possibly to include the issuance of an administrative order with a civil penalty.

Ifyou have any questions concerning this matter, please contact Clint D. Dear by email at clint.dear@adem.alabama,gov or by phone at 334-274-4238.

W fri

ery W. Kitchens, Chicf

Sincerely,

Water Division
IWK/cdd File: CORS/34017
s¢: Clint D, Dear, ADEM
. A Alabama Surface Mining Commission
<= ~ SEY
Birmingham Branch Decatur Branch a - Mobile Branch Mabile Coastal
£16 Vulcan Road 2745 Sandiln Road, S.W. * . 2204 Perimeter Road 3664 Dauphin Street, Sulte B
Birmingham, AL 35209-4702 Decatur, AL 35603-1333 =f Mobile, AL 36615-1134 Mobile, AL 36608
(205) 942-6168 (256) 353-1713 yt (254) 450-3400 (251) 304-1176

(205) 941-1603 (FAX) (256) 340-9359 (FAX) a (251) 479-2593 (FAX) (251) 304-1183 (FAX)
i |
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 27 of 35 Pageid#: 2886 ’

 

 
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 28 of 35 Pageid#: 2887

Justice Coal of Alabama
2014/2017 Permit to 2021 Permit

Changes In Testing Requirements

The ORIGINAL permit was issued May 16, 2014.

The MODIFIED permit was issued March 15, 2017 to expire May 15, 2019.

The NEW permit was issued January 13, 2021 to expire January 31, 2026.

Material Changes

1.

Requirements to test for, and numeric limits on effluent discharge for dissolved Copper,
dissolved Nickel, dissolved Zinc, and dissolved Mercury were omitted from 2021 permit.

Thallium level reduced.
Old = 0.34
New = 0.27

Discharge limits for pH were made more restrictive.
Old = 6.0-9.0su
New = 6.0-8.5su

Toxicity Testing.
Old = Ceteodaphnia, Acute
(pass/fail measurement)
New = Acute testing as above, and added Ceredaphnia, Chronic test

AND

Old = Pimephales, Acute
(pass/fail measurement)
New = Acute testing as above, and added Pimephales, Chronic test
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 29 of 35 Pageid#: 2888 7

 

 
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 300f35 Pageid#: 2889
Case 7:16-cv-00462-GEC Document 28-2 Filed 03/25/21 Page 2 o0f3 Pageid#: 2766

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
(ROANOKE DIVISION)

THE UNITED STATES OF AMERICA,

ET AL.,
Plaintiffs,

Civil Action No. 7:16-CV-00462-GEC

SOUTHERN COAL CORPORATION,

ET AL.,
Defendants.

DECLARATION OF GEORGE W. STEPHENS

1. 1, George W. Stephens, give this Declaration in relation to “Southern Coal Corporation’s,
Premium Coal Company, Inc.’s and Justice Coal of Alabama, LLC’s Opposition to
Plaintiffs’ Motion to Compe] Compliance With the Consent Decree.”

2. | am employed by Blackstone Energy Group, and work at the corporate officers of
Southern Coal Company and affiliates, which include Justice Coal of Alabama and
Premium Coal Company, as Environmental Compliance Manager.

3. My job responsibilities include preparation of the quarterly reports required by the Consent
Decree in the above-styled case, review and management of field and laboratory data
concerning the sampling, testing and reporting of water discharged from active outfalls on
NPDES permits held by all Defendants. The quarterly reports list effluent violations, and
other violations, and the stipulated penalties assessed.

4. Based on the records, including quarterly reports from 4 quarter 2016 through the 4"

quarter 2020, I affirm the following:
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 31o0f35 Pageid#: 2890
Case 7:16-cv-00462-GEC Document 28-2 Filed 03/25/21 Page 3 of 3 Pageid#: 2767

a. From October 1, 2016 through December 31, 2020, there were no effluent limit
violations for NPDES permits TN0063592, TN0069159 and TN0079570 at
Premium Coal Company mines in Tennessee.

b. From October I, 2016 through December 31, 2020, there were only two effluent
limit exceedances under NPDES permit AL0078867 which resulted in violations
and a stipulated penalty at Justice Coal of Alabama’s Poore Kirby Mine in
Alabama. Those exceedances occurred May 12, 2017, for dissolved thalium for
which Justice Coal paid a $1,500 stipulated penalty and, on May 30, 2017, for pH
for which no penalty was assessed because the effluent was remedied and brought
into compliance within 72 hours of receipt of the report of the pH exceedance.
There were no effluent violations under NPDES permits AL0080071 or
AL0073962 during the same period.

5. During the time periods that NPDES permits of Justice Coal of Alabama and Premium
Coal Company in Tennessee were lapsed, the Companies continued to have the outfalls on
the lapsed permits sampled and tested, as required by the (lapsed) permits; during which

time periods there were no effluent limit exceedances or violations.

Executed this AD _ day of March, 2021, in Roanoke, Virginia.

Nh

(yo W. St tepheris7
Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 32 o0f35 Pageid#: 2891 44

 

 
Case 7:16-cv- -
6-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 33 of 35 Pageid#: 2892
Case 7:16-cv-00462-GEC Document 28-1 Filed 03/25/21 Page 2o0f4 Pageid#: 2762

 

STATE OF TENNESSEE
DEPARTMENT OF ENVIRONMENT AND CONSERVATION
KNOXVILLE ENVIRONMENTAL FIELD OFFICE
DIVISION OF WATER RESOURCES ~ MINING SECTION
37441 MIDDLEBROOK PIKE
KNOXVILLE, TENNESSEE 37921-6538
PHONE (865) 594-6035 STATEWIDE 1-888-891-8332 FAX (865) 594-6105

September 21, 2020

Mr. Jay Justice III

CEO

Southern Coal Company
302 S. Jefferson St.
Roanoke, VA 34011

Mr. Bill Johnson

Chief Compliance Officer
Premium Coal Company, Inc.
National Coal, LLC

P.O. Box 2178

Beaver, WV 25813

Via U.S. Mail and E-mail

RE: STATUS OF EXPIRED NPDES PERMITS

 

County Permit Company Name Project Name
number
Campbell | TN0079570 | Premium Coal Company, Inc. Mine 20

Anderson | TN0071307 | Premium Coal Company, Inc. Area 18
Anderson | TN0079308 | Premium Coal Company, Inc. Mine 4
Anderson | TN0076368 | Premium Coal Company, Inc. Refuse Area #3
Anderson | TN0063592 | Premium Coal Company, Inc. Refuse Area #2
Anderson | TN0052965 | Premium Coal Company, Inc. Mine 17
Anderson | TN0069159 | Premium Coal Company, Inc. Mine 5A
Anderson | TN0079529 | Premium Coal Company, Inc. Area 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scott TN0071803 | National Coal, LLC Deep Mine 8
Scott T™N0072729 | National Coal, LLC Deep Mine 9
Campbell | TN0076180 National Coal, LLC Deep Mine 10

 

 

Dear Messrs. Justice and Johnson:

The above referenced NPDES permits in Tennessee are presently expired. The Division of
Water Resources (the Division) recently conducted inspections at these facilities. Based upon
the inspection findings and a review of water quality data, the Division has determined that
 

Case 7:16-cv-00462-MFU Document 42-1 Filed 05/04/21 Page 340f35 Pageid#: 2893 q

 
Case 7:16-cv- -
cv-00462-MFU Document 42-1 Filed 05/04/21 Page 35 of 35 Pageid#: 2894
Case 7:16-cv-00462-GEC Document 31-3 Filed 04/08/21 Page 2 of 2 Pageid#: 2819

From: i Joh

To: Hunter Naff

Ce: Steve Bail

Subject: FW: SWPPP Applications

Date: Wednesday, April 7, 2021 10:39:02 AM

 

 

From: Bill Johnson [mailto:bill johnson @blyestone-coal.com]
Sent: Wednesday, April 7, 2021 10:38 AM

To: ‘Daniel Lawrence’ <Daniel Lawrence@tn.gov>

Subject: SWPPP Applications

Daniel:

As you know, we are in the process of submitting SWPPP applications for the eleven (11) permits set
forth below. Accordingly, please have this notice serve as the formal withdrawal of our pending
applications for renewal of the expired NPDES permits, which were for the same permits set forth

below.

 

TN0071803 | National Coal, LLC Deep Mine 8
TNOO76368 | Premium Coal Company, Inc Refuse Area #3
TNO071307 | Premium Coal Company, Inc. Area 18
TNQQ63592 | Premium Coal Company, Inc. Refuse Area 2
TNO069159 | Premium Coal Company, Inc. | Mine 5A
TN0052965 | Premium Coal Company, Inc. Mine 17
TNO079570 | Premium Coal Company, Inc. | Premium Coal Mine 20
TNOQ76180 | National Coal, LLC Deep Mine 10
TNO072729 | National Coal, LLC Deep Mine 9
TN0079529 | Premium Coal Company, Inc. Area 19
T™NO0079294 | Premium Coal Company, Inc. Mine 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thank you for your attention to this matter.
Best regards,

Bill Johnson

?
seeemert CONFIDENTIALITY NOTICE AND WARNINGS leisiahiaialal

This email may contain information that is private and confidential. If you receive this email in error, please advise by retum email and
delete immediately without reading, copying or forwarding to others.

HM IRI A TERRA EEE NER EEE REE E REE a EERE ERE ENEEA RHEE EER ER
